This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 ALICIA WOHLGEMUTH (FRYBARGER),

 3                 Petitioner-Appellee,

 4          vs.                                                 No. 31,641

 5 TIMOTHY JAMES FRYBARGER,

 6                 Respondent-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
 8 T. Glenn Ellington, District Judge

 9 Stephanie L. Kyser
10 Santa Fe, NM

11 for Appellee

12   Collins & Collins PC
13   Deena B. Beard
14   Sarah M. Armstrong
15   Albuquerque, NM

16 for Appellants
1                           MEMORANDUM OPINION

2 BUSTAMANTE, Judge.

3       Summary affirmance was proposed for the reasons stated in the notice of

4 proposed disposition. No memorandum opposing summary affirmance has been filed,

5 and the time for doing so has expired.

6       Affirmed.

7       IT IS SO ORDERED.



8
9                                          MICHAEL D. BUSTAMANTE, Judge

10 WE CONCUR:



11
12 CELIA FOY CASTILLO, Chief Judge



13
14 CYNTHIA A. FRY, Judge




                                            2